Per Curiam,
This judgment is affirmed because, as the learned court below correctly held in its opinion discharging the rule for a new trial, “It was the decedent’s duty if he desired to rescind to act in good faith and with reasonable promptness and February 8, 1910, was too late. Meantime, two other assessments had been levied and paid and at the end of the year on the assumption that Borell had abandoned his membership, his interest in the contingent fund which he had lost by discontinuing was distributed among the other members.”
Judgment affirmed.